Citation Nr: 0808492	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO, which granted service connection for PTSD and assigned a 
disability rating of 30 percent.

The veteran requested a hearing before the Board in his 
February 2006 VA Form 9. The RO scheduled a Travel Board 
hearing for June 2007, but the veteran failed to appear. He 
has not provided an explanation for his failure to appear or 
requested a new hearing. As such, the Board may proceed with 
appellate review.


FINDING OF FACT

The veteran's PTSD has been manifested by the following: 
sleep impairment, occasional nightmares, occasional intrusive 
thoughts, anxiety, irritability, startle reaction, 
hypervigilance, flattened affect, mild-to-moderate social 
impairment, and mild occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  Here, a VCAA letter 
dated in August 2004 fully satisfied these provisions. 

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In the present case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a November 
2004 decision of the RO.  The August 2004 VCAA letter has 
served its purpose and VA's duty to notify under § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation claim is not 
necessary because the Court articulated that the Vazquez-
Flores notice requirements apply to a claim for increase and 
not to an initial rating claim as is the case here.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under § 5103(a) was 
harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  As documented in the claims file, VA's attempts to 
obtain treatment records from the Vet Center were 
unsuccessful.  The veteran was notified that he needed to 
provide such records, which he did not do.  The veteran has 
at no time referenced any outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the veteran appropriate VA examinations in 
September 2004 and September 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and address all elements necessary for 
application of the ratings criteria, as discussed below.  The 
evidence in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration because, as discussed below, an increased 
rating is not warranted.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

VA treatment records show that the veteran has been assigned 
fairly consistent GAF scores.  The September 2004 VA 
examination assigned the veteran a GAF score of 66.  Two 
years later in September 2006, a VA examination assigned him 
a GAF score of 64.  According to the GAF scale, a score 
within the range of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46.  

The Board notes that a private psychological evaluation 
report dated in August 2005 reflects a GAF score of 50.  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), whereas a score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 47.  Taking 
into account the GAF score assigned by the private 
psychologist, the Board finds that the totality of the 
evidence does not support a finding of moderately severe or 
severe impairment sufficient to warrant an increased rating, 
as discussed below.

The September 2004 VA examination, August 2005 VA medical 
center (VAMC) outpatient treatment records, June 2006 VAMC 
outpatient treatment records, and September 2006 VA 
examination all indicate a similar level of mild to moderate 
disability.  The veteran has trouble sleeping and 
occasionally has nightmares and intrusive thoughts.  See VA 
examination, dated in September 2006; VA treatment notes, 
dated in June 2006; VA treatment notes, dated in August 2005; 
VA examination, dated in September 2004.  He exhibits startle 
reaction and some level of anxiety, and feels separate and 
distant from other people.  Although these symptoms have a 
mild impact on his work capacity, he seems to be working 
fairly consistently as a brick mason.  Id. The veteran 
occasionally has difficulty with interpersonal relationships, 
including with his older son, but he maintains a positive 
relationship with his wife.  Id.  There are no signs of any 
impairment of thought process or communication, or any 
suicidal or homicidal ideation.  Id.  The veteran is oriented 
times four and does not experience depression, hallucinations 
or delusions.  Id.  He is capable of maintaining the basic 
activities of daily living such as personal hygiene, feeding 
and dressing himself, and managing money.  Id.  Irritability 
and hypervigilance were noted at September 2004 examination.  
At the September 2006 examination, the veteran reported that 
there had been little change in his symptoms since the 
previous examination two years earlier, and the examiner 
found this more likely than not to be true.  The only change, 
which appears to be fairly insignificant, has been his 
affect, which has gradually worsened from slightly 
constricted in September 2004 to flat in June 2006.  Both VA 
examination reports note that the veteran does not have any 
mental disorders other than PTSD.

The findings of the August 2005 private psychological 
evaluation vary in some respect from that in the VA treatment 
records.  Notably, the veteran was found to have severe 
levels of depression and anxiety, and severe feelings of 
pessimism and hopelessness regarding his current and future 
life situation.  See Psychological Evaluation, dated in 
August 2005.  The evaluation report also noted the veteran as 
having cognitive difficulty and poor concentration.  Id.  
With respect to PTSD specifically, numerous tests were 
conducted, resulting in a diagnosis of chronic, delayed 
onset, severe PTSD.  Id.  One of such tests was the screening 
scale for DSM-IV PTSD, for which the psychologist noted that 
5 of the 7 criteria were marked affirmative.  Id.  

In regard to the severity of the veteran's PTSD, the Board 
finds the VA examinations and outpatient treatment records to 
be more probative than the August 2005 private evaluation 
report.  The VA records are thorough and reflect consistent 
findings over a period of time.  The private evaluation 
report, however, is entirely inconsistent with the other 
medical evidence of record.  This report also fails to take 
into account, among other things, occupational impairment, as 
well as the ability to maintain personal hygiene.  Moreover, 
the Board notes that the private psychologist's 
characterization of the veteran's PTSD as "severe" is not, on 
its own, determinative of the nature and extent of the 
veteran's psychiatric condition, particularly where, as here, 
the veteran's overall symptoms as displayed during several VA 
examinations and other VA treatment sessions demonstrate a 
lesser degree of disability.  See 38 C.F.R. § 4.126(a).  The 
use of terminology such as "mild," "moderate" and "severe" by 
an examiner, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  38 C.F.R. §§ 
4.2, 4.6.

Considering the totality of the evidence, the Board finds 
that the veteran is not entitled to a higher disability 
evaluation.  The evidence does not show that the veteran 
exhibits symptoms that would warrant a 50 percent disability 
rating, such as circumstantial, circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, or medical evidence that he exhibits his current 
symptoms with such frequency as to require a higher rating.  
At his most recent VA examination in September 2006, the 
veteran performed well on the cognitive functioning tests and 
exhibited no impairment of thought process or communication 
that would have a significant impact on his social 
functioning.  See VA examination, dated in September 2006.  
His short-term memory functioning was reasonably good, and 
his mood, while slightly down, was within normal limits.  Id.  
As also noted by the examiner, the veteran's use of alcohol 
does not seem to interfere with his capacity to work or his 
social functioning.  Id.  Additionally, the veteran has been 
married for over 40 years and gets along well with his wife.  
Id.  As previously mentioned, the veteran is also capable of 
carrying out the basic activities of daily living.  Id.  All 
in all, these findings, along with the findings noted above, 
indicate an overall level of occupational and social 
impairment that is appropriately represented by a 30 percent 
disability rating.  A rating of 50 percent is not warranted.

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
evaluation of 30 percent.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for PTSD.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


